Exhibit 10.30

 

EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS EMPLOYMENT, NON-COMPETITION AND NON‑SOLICITATION AGREEMENT (as may be
amended, the “Agreement”) is effective as of January 22, 2020 (the “Effective
Date”), by and between SCHLUMBERGER LIMITED, a Curaçao company (the “Company”),
and Simon Ayat, an individual currently residing in Houston, Texas
(“Executive”).

1.Employment of Executive.  In consideration of the mutual covenants and
agreements herein contained, including Executive’s execution of a release of
claims as provided in as Exhibit A to this Agreement, the Company and Executive
enter into an agreement retaining Executive’s services as described herein,
securing Executive’s non-competition and non‑solicitation covenants,
establishing certain incentive, tenure and performance criteria related to such
employment, and otherwise fixing Executive’s benefits and compensation, all
subject to the terms and conditions of this Agreement.

2.Term and Extent of Services.  The term will commence on the Effective Date,
following the filing of the Company’s 2019 Annual Report on Form 10-K, and will
continue until the close of business on January 21, 2022 (the “Term”).  During
the Term, Executive will be employed by the Company and will have the title of
Senior Strategic Advisor, reporting to the Company’s Chief Executive Officer
(the “CEO”), and shall provide services as requested for 50% of his business
time.  This Agreement does not constitute a guarantee of continued employment
but instead provides for certain obligations of, and rights and benefits for,
Executive during the Term, and in the event his employment with the Company
terminates under the circumstances described herein.  Effective as of the
Effective Date, Executive hereby resigns from his position as Executive Vice
President and Chief Financial officer of Schlumberger Limited, as well any other
offices or directorships at the Company and its affiliates.  At the expiration
of the Term, or if Executive’s employment is terminated sooner pursuant to
Section 4, effective as of such termination, Executive’s employment with the
Company and all of its subsidiaries shall terminate.

Nothing herein will prohibit Executive, during the Term, from being engaged as a
consultant or employee to organizations and businesses or to be appointed to
their boards of directors, except those identified as Unauthorized Competitors
(as defined in Section 5).  Executive covenants that he will not accept
employment with any oil and gas related company without the prior written
approval of the CEO.  For the avoidance of doubt, “oil and gas related company”
expressly excludes any Unauthorized Competitor.

3.Employment and Payment and Benefits:

 

(a)

Base Salary.  During the Term, or if Executive’s employment is terminated sooner
pursuant to Section 4, until such termination, Executive will be entitled to
payment of annual base salary of $1,000,000, paid subject to applicable
withholding, to be paid in accordance with the Company’s standard payroll
practices for employees.  The base salary amount shall be inclusive of any
perquisite allowance, such that no additional amount will be paid to Executive
for any perquisite allowance.

 

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



 

(b)

Welfare Benefits.  During the Term, or if Executive’s employment is terminated
sooner pursuant to Section 4, until such termination, Executive will be eligible
to participate in the Company’s group health, welfare and insurance plans (e.g.,
medical, dental, vision, life insurance, short- and long-term disability, etc.)
(collectively, “Company Welfare Plans”) on a basis comparable to that of other
United States employees of the Company from time to time; provided, however,
that if Executive accepts employment with another entity, or engages on a
substantially full-time basis as a consultant with any other entity, then
Executive will no longer be eligible to participate in, and shall cease
participating in, all Company Welfare Plans, effective as of the date of such
acceptance of employment or commencement of such consulting services, regardless
whether this Agreement remains in effect after such date as permitted by the
second paragraph of Section 4(d).  For the avoidance of doubt, the
non-competition covenant contained in Section (5)(b)(i) is not the subject of
this proviso, and nothing in this Section 3(b) shall be construed to vitiate
Section (5)(b)(i) or any other provision of this Agreement relating to
Unauthorized Competitors.  Following his retirement at the end of the Term,
Executive will be eligible to elect coverage at his cost under and subject to
the terms of the Company’s retiree medical plan as such plan may be amended from
time to time.  Executive will not participate in any other Company Welfare
Plans.

 

(c)

Pension and Profit Sharing.  During the Term, or if Executive’s employment is
terminated sooner pursuant to Section 4, until such termination, Executive will
continue to accrue additional benefits under the Company’s qualified and
non-qualified pension and profit-sharing plans. Payments under the Company’s
non-qualified pension and profit-sharing plans will be made in accordance with
the terms of the relevant plan upon separation from service with the Company.

 

(d)

Incentive Plans.  

 

(i)

Executive will be entitled to a long-term incentive (“LTI”) grant in January
2020 (the “January 2020 LTI Grant”) the target LTI dollar value of which will be
equal to 100% of Executive’s aggregate LTI target dollar grant in January 2019,
and will vest, if at all, only after a three-year performance period. Following
that award, Executive will not receive any other new grants of LTI awards.
During the Term, or if Executive’s employment is terminated sooner pursuant to
Section 4, until such termination, Executive will continue to vest in the 2020
LTI Grant and LTI awards previously granted to Executive under the Company’s
stock incentive plans (each, a “Plan,”  and collectively, the “Plans”) in
accordance with, and subject to the terms of, the terms of those Plans and any
applicable agreements.  

2

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



 

(ii)

Except for termination of Executive’s employment for Cause pursuant to Section
4(c) (including, for the avoidance of doubt, termination due to breach of the
covenant not to compete), Executive shall, pursuant to the terms of Executive’s
stock option and PSU award agreements, be deemed to have terminated his
employment with the Company at the end of the Term (or if Executive’s employment
is terminated sooner pursuant to Section 4 (other than Section 4(c)), then upon
such termination) due to “Retirement,” as defined in the applicable agreements
and Plan rules. Accordingly, Executive shall, with respect to outstanding and
vested stock options as of the end of the Term (or if Executive’s employment is
terminated sooner pursuant to Section 4 (other than Section 4(c)), have 60
months or the term of the applicable options, whichever period is shorter, to
exercise any such options, in accordance with, and subject to, the applicable
agreements and Plan rules. In addition, (1) any PSUs outstanding as of the date
of such termination will continue to vest  as if Executive were employed through
the end of the performance period applicable to such PSUs, (2) any PSUs and RSUs
that have vested as of the end of the Term (or if Executive’s employment is
terminated sooner pursuant to Section 4 (other than Section 4(c)), then upon
such termination) will convert (to the extent not already converted) into common
stock of the Company in accordance with, and subject to, the applicable
agreements and Plan rules; and (3) any stock options and RSUs that are unvested
as of the date of such termination will be forfeited.  

 

(iii)

For the year 2019, Executive will be eligible for a cash incentive bonus based
on achievement of the personal and financial performance targets that were
approved by the Compensation Committee of the Board of Directors of the Company
in early 2019, with the date of payment of such annual cash incentive award
being the same as the date of payment for the other officers of the Company.  

 

(iv)

From and after the Effective Date, Executive will not be eligible to participate
in, or receive any, annual incentive or bonus program or payout of any kind,
other than as described in Section 3(d)(iii) above.

 

(e)

Vacation. As soon as administratively practicable following the Effective Date,
the Company shall pay Executive a cash amount representing his accrued and
unused vacation accumulated as of January 21, 2020.  During the Term, Executive
will not be eligible to accrue vacation pay.

3

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



 

(f)

Expense Reimbursement.  The Company shall reimburse Executive for actual and
reasonable business expenses incurred in the normal course of performing his
duties hereunder, following delivery of supporting documentation
therefor.  Executive shall submit all invoices for such incurred costs to the
Company no later than 30 days prior to the end of the taxable year following the
taxable year in which they were incurred.  The Company shall reimburse Executive
for any undisputed costs within 30 days of receipt of such invoices and
supporting documentation as requested.  

 

(g)

No Other Compensation or Benefits.  Executive acknowledges and agrees that,
except as expressly set forth in this Agreement, he will not be entitled to
participate in any employee benefit plan or arrangement, or to receive any other
compensation associated or in connection with his services during the Term.  The
Company will not, by reason of this Section 3, be obligated to institute,
maintain or refrain from changing, amending or discontinuing, any incentive
compensation, employee benefit or stock incentive program or plan, so long as
such actions are similarly applicable to covered employees generally.

4.

Termination of Employment:  Executive’s employment with Employee will be
considered “at will” and be terminated (i) upon Executive’s death; (ii) upon
Executive’s Disability (as defined in Section 4(b)); (iii) for Cause (as defined
in Section 4(c)); (iv) upon mutual agreement, as set forth in Section 4(d); or
(v) upon Executive’s retirement (as described in Section 4(e)).  Should
Executive’s employment terminate prior to the end of the Term, the following
provisions of this Section 4 will govern the rights of Executive under this
Agreement:

 

(a)

Termination Due to Death. In the event Executive’s employment terminates during
the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

(b)

Termination Due to Disability.  Executive’s employment during the Term will
terminate upon Executive’s Disability, which for purposes of this Agreement
means that Executive is unable to perform the normal duties of his job due to an
illness or injury (as determined pursuant to the terms of the Company’s
long-term disability plan covering Executives), Executive shall receive any base
salary and benefits accrued but unpaid as of the date of his termination due to
Disability, plus any amounts payable on account of Executive's Disability
pursuant to any other plan or program of the Company.

4

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



 

(c)

Termination by the Company for Cause. In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall,
subject to Section 5(d), be entitled to any other amounts earned, accrued or
owing as of the date of termination of employment under the applicable employee
benefit plans or programs of the Company.  “Cause” means Executive’s dishonesty
relating to his employment with the Company, conviction of a felony, willful
unauthorized disclosure of Confidential Information of the Company, or breach of
any of Executive’s obligations and restrictive covenants set forth in Section 5.

 

(d)

Voluntary Termination and Termination Due to Mutual Agreement. Upon 15 days’
prior written notice to the Company (unless otherwise waived by the Company in
writing), Executive may voluntarily terminate his employment with the
Company.  A voluntary termination pursuant to this Section 4(d) shall not
include a termination under Section 4 (a), 4 (b) or 4 (c) above, and shall not
be deemed a breach of this Agreement by Executive (except if Executive accepts
employment or other prohibited association with an Unauthorized Competitor
during the Term).

In the event Executive voluntarily terminates his employment with the Company
during the Term, and (1) does not become employed by an Unauthorized Competitor
or otherwise breach Section 5(b)(i), or (2) becomes employed by an oil & gas
related company, for which employment the Executive, will have received written
pre-approval of the CEO prior to acceptance of employment, he shall be entitled
to:

(i)Subject to Sections 3(b) and 3(c), other benefits for which he is eligible in
accordance with applicable plans or programs of the Company;

(ii)exercise any stock options granted under a plan of the Company that vested
during the Term (and prior to his termination date) as per the Plan rules.

 

(e)

Retirement at the End of the Term.  In the event the Executive remains employed
until the end of the Term, the parties agree he shall retire as of such
date.  Executive acknowledges and agrees that he shall not be entitled to any
severance or termination indemnity payment of any kind other than as
specifically provided above and under the terms of this Agreement.

5

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



5.

Confidentiality, Return of Property, and Covenant Not to Compete.

 

(a)

Confidentiality.  Executive acknowledges that the Company has provided and will
provide Executive with Confidential Information (as defined below).  Executive
agrees that in return for this and other consideration provided under this
Agreement he will not disclose or make available to any other person or entity,
or use for his own personal gain, monetary or otherwise, any Confidential
Information, except for such disclosures as required in the performance of his
duties hereunder.  For purposes of this Agreement, “Confidential Information”
means any and all information, data and knowledge that have been created,
discovered, developed or otherwise become known to the Company or any of its
affiliates or ventures or in which property rights have been assigned or
otherwise conveyed to the Company or any of its affiliates or ventures, which
information, data or knowledge has commercial value in the business in which the
Company is engaged, except such information, data or knowledge as is or becomes
known to the public without violation of the terms of this Agreement.  By way of
illustration, but not limitation Confidential Information includes trade
secrets, processes, formulas, know-how, improvements, discoveries, developments,
designs, inventions, techniques, marketing plans, manual, records of research,
reports, memoranda, computer software, strategies, forecasts, new products,
unpublished financial statements or parts thereof, budgets or other financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.

 

(b)

Restrictive Covenants.  Executive acknowledges that the skills, processes and
information developed at the Company are highly proprietary and global in nature
and could be utilized directly and to the Company’s detriment (or the detriment
of any of the Company’s affiliates or ventures) by several other
businesses.  Accordingly, (1) in consideration for the Confidential Information
previously provided by the Company to Executive, (2) as part of the
consideration for the payment and benefits to be paid to Executive hereunder,
(3) to protect the Confidential Information of the Company disclosed or
entrusted to Executive by the Company or created or developed by Executive for
the Company and (4) as an additional incentive for the Company to enter into
this Agreement, Executive agrees to be bound by the following restrictive
covenants:

(i)Covenant not to Compete.  During the Term and for a period of 12 months
thereafter (the “Restricted Period”), Executive shall not accept employment with
or otherwise render services, directly or indirectly, anywhere in the world, to
any Unauthorized Competitor, whether as a director, officer, agent, employee,
independent contractor or consultant, become a 10% or greater partner or owner
of any Unauthorized Competitor, or take any action inconsistent with the
fiduciary relationship of an employee to his employer.  In order to protect the
Company’s goodwill and other legitimate business interests, provide greater
flexibility to Executive in obtaining other employment and to provide both
parties with greater

6

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



certainty as to their obligations hereunder, the parties agree that Executive
shall not be prohibited from accepting employment or otherwise rendering any
services, anywhere in the world with any company or other enterprise except an
Unauthorized Competitor; provided, however, that before Executive may accept
employment or a service engagement with any oil and gas related company that is
not an Unauthorized Competitor, Executive must have received written
pre-approval from the Company’s CEO.

For purposes of this Agreement, “Unauthorized Competitor” means the following
entities:

 

•

Halliburton Company

 

•

Baker Hughes Company

 

•

Weatherford International Limited plc

 

•

Archer Limited

 

•

Oilserv Limited

 

•

Aker Solutions ASA

 

•

TechnipFMC plc

 

•

National Oilwell Varco, Inc.

 

•

National Energy Services Reunited Corp.

 

•

any entity engaged in seismic data acquisition, processing and reservoir
geosciences services to the oil and natural gas industry

 

•

any other oilfield equipment and services company,

and includes any and all of their parents, subsidiaries, affiliates, joint
ventures or divisions, as of the date of this Agreement as well as any of their
successors or assigns.

(ii)Nonsolicitation.  Executive further agrees that during the Restricted
Period, he shall not at any time, directly or indirectly, induce, entice or
solicit (or attempt to induce, entice or solicit) any employee of the Company or
any of its affiliates or ventures to leave the employment of the Company or any
of its affiliates or ventures.

7

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



(iii)Nondisparagement.  Executive agrees that he shall not, directly or
indirectly, whether in writing, orally or electronically, make any negative,
derogatory or other comment that could reasonably be expected to be detrimental
to the Company or any of its affiliates, their business or operations, or to any
of its or their current or former employees, officers or directors.  Executive
consents to the Company showing this Agreement to any third party believed by
the Company to be a prospective or actual employer of Employee, and to insisting
on Employee's compliance with the terms of this Agreement.  Notwithstanding the
foregoing, nothing in this Agreement, including the confidentiality provisions
above, limits Employee’s ability to communicate with the Securities and Exchange
Commission (or any other governmental agency) regarding any possible violations
of law, to otherwise participate in any investigation or proceeding that may be
conducted by a governmental agency (including providing documents or other
information without notice to the Company), or to receive any award for
information provided to a governmental agency.

(iv)Acknowledgement; Covenants Ancillary to Other Agreements.  Executive
expressly recognizes that Executive was a high-level, executive employee who was
provided with access to Confidential Information of the Company as part of
Executive’s employment.  Executive acknowledges that the restrictive covenants
contained in Section 5(b), for which he received consideration from the Company
as provided in Section 3, are ancillary to otherwise enforceable provisions of
this Agreement with respect to the protection of Confidential Information, and
that the restrictive covenants contain limitations, as applicable, as to time,
geographical area and scope of activity to be restrained that are reasonable,
and do not impose a greater restraint than is necessary to protect the good will
or other business interests of the Company, such as the Company’s need to
protect its Confidential Information.  

(v)Return of Property.  Executive agrees that at the time of leaving the
Company’s employ, if not sooner, he will: (A) deliver to the Company all (and
will not keep in his possession, recreate or deliver to anyone else, any)
Confidential Information, as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by Executive; and (B) return to a Company
representative all computers and electronic storage devices including thumb
drives, back-up devices, etc. that contain Company information.  To the extent
that Executive owns electronic devices that contain company information (e.g.
personal computers, phones or home computers), Executive agrees to allow access
to such devices to Company IT personnel to remove the Company information.  To
the extent Company-owned electronic devices contain Executive personal
information, Executive and Company agree to cooperate in the removal or copying
of the personal information to a separate device for Executive.  Executive
agrees to sign an inventory of the devices returned and steps to taken to remove
Company information from Executive’s personal computers and devices.

8

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



(vi)Survival.  Executive further acknowledges that if his employment terminates
prior to the end of the Term pursuant to Section 4 of this Agreement, the
restrictive covenant provisions of this Agreement will extend throughout the
remainder of the Restricted Period (except for the restrictive covenant
contained in Section 5(b)(iii), which has no time limitation).

 

(c)

Employment by Affiliates.  Notwithstanding any provision of this Agreement to
the contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any affiliate.  For purposes of this Agreement, the term “affiliate”
means (i) Schlumberger Limited, a Curaçao company, (ii) any entity in which the
equity interests owned or controlled directly or indirectly by Schlumberger
Limited represent 40% or more of the voting power of the issued and outstanding
equity interest of such entity, and (iii) any other company controlled by,
controlling or under common control with the Company within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(d)

Remedies.  Executive acknowledges that in the event of a breach by Executive of
any of restrictive covenants contained in this Section 5, the covenants may be
enforced by temporary restraining order, preliminary or temporary injunction and
permanent injunction, in addition to any other remedies that may be available by
law.  In that connection, Executive acknowledges that in the event of any such
breach, the Company will suffer irreparable injury for which there is no
adequate legal remedy, in part because damages caused by the breach may be
difficult to prove with any reasonable degree of certainty.  Executive further
agrees that in the event that (x) the Company determines that Executive has
breached any term of this Section 5 or (y) all or any part of this Section 5 is
held or found invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction in an action between Executive and the Company, in
addition to any other remedies at law or in equity the Company may have
available to it, the Company may immediately stop payment or issuance of any
future amounts, including shares of Company common stock under otherwise vested
equity incentive awards, due pursuant to Section 3, and may in its sole
discretion require that Executive repay to the Company, within five business
days of receipt of written demand therefor, an amount equal to the payments or
benefits received by Executive pursuant to Section 3.  The repayment required by
the foregoing provision shall be net of any taxes withheld on the original
payments to Executive.

6.Expenses.  The Company and Executive shall each be responsible for their own
costs and expenses, including, without limitation, court costs and attorney’s
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

9

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



7.Notices.  For purposes of this Agreement, all notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Schlumberger Limited

 

 

5599 San Felipe, 17th Floor

 

 

Houston, TX 77056

 

 

ATTENTION: HR Manager SL

 

 

 

 

 

 

If to Executive:

 

Simon Ayat

 

 

1100 Uptown Park Boulevard, #111

 

 

Houston, Texas 77056

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

8.Applicable Law; Venue. The validity, interpretation, construction and
performance of this Agreement will be governed exclusively by and construed in
accordance with the substantive laws of the State of Texas, without giving
effect to the principles of conflict of laws of such state.  Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County,
Texas.  Each of Executive and the Company consents to the jurisdiction of any
such court in any such suit, action, or proceeding and waives any objection that
it may have to the laying of venue of any such suit, action, or proceeding in
any such court.

9.Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10.Withholding of Taxes.  The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

11.No Assignment; Successors.  Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation,
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than, as provided in Section 4(a), a
transfer by will or by the laws of descent or distribution, and in the event of
any attempted assignment or transfer contrary to this Section 11, the Company
shall have no liability to pay any amount so attempted to be assigned or
transferred.  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devises and legatees.

10

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any entity into or
with which the Company may merge or consolidate).

12.Effect of Prior Agreements. This Agreement, together with Exhibit A attached
hereto, contains the entire understanding between the parties hereto and
supersedes any prior employment, non-competition or severance or other agreement
between the Company or any predecessor of the Company and Executive.  Each party
to this Agreement agrees that (i) no other party to this Agreement (including
its agents and representatives) has made any representation, warranty, covenant
or agreement to or with such party relating to the subject matter hereof, and
(ii) such party has not relied upon any representation, warranty, covenant or
agreement relating to the subject matter hereof.

13.Release of Claims.  In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive has executed a “Waiver and
Release” in the form attached hereto as Exhibit A.  Executive acknowledges that
he was given copies of this Agreement and the Waiver and Release on October 13,
2019, and was given at least 21 days to consider whether to sign the Agreement
and the Waiver and Release.  The Company’s obligations under this Agreement are
expressly conditioned on Executive’s execution and delivery of the Waiver and
Release within the time period set forth therein, as well as Executive’s
non-revocation of the Waiver and Release by the time provided
therein.  Executive’s failure to timely execute and deliver such Waiver and
Release, or Executive’s revocation of the Waiver and Release within the
seven-day period provided in the Waiver and Release, will void the Company’s
obligations hereunder.

14.Section 409A.  Each payment under this Agreement, including each payment in a
series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Code, the regulations and other binding guidance promulgated
thereunder (“Section 409A”), including, but not limited to, by compliance with
the short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4)
and the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding the
foregoing provisions of this Agreement, if the payment of any severance
compensation or severance benefits under Section 3 would be subject to
additional taxes and interest under Section 409A because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code, and
Executive constitutes a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code, then any such payments that Executive would
otherwise be entitled to during the first six months following Executive’s
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code shall be accumulated and paid on the date that is six months after
Executive’s separation from service (or if such payment date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid under Section 409A without
being subject to such additional taxes and interest.

11

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



15.No Waiver.  No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

16.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by fax copy or scan/email or other electronic
transmission (e.g., PDF) shall be effective as delivery of a manually-executed
counterpart of this Agreement.

17.Headings.  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

[Signature Page Follows]

12

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
dates set forth below their respective signatures, but effective as of the date
and year first above written.

 

SCHLUMBERGER LIMITED

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gavin Rennick

 

 

Name:

 

Gavin Rennick

 

 

Title:

 

Vice President, Human Resources

 

 

Date:

 

December 9, 2019

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

/s/ Simon Ayat

Name:  Simon Ayat

Date:    December 9, 2019

 

13

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



Exhibit A

SCHLUMBERGER LIMITED

WAIVER AND RELEASE

Schlumberger Limited has offered to pay or confer to me, as applicable, certain
remuneration and benefits (collectively, the “Consideration”) pursuant to, and
subject to the limitations set forth in, my Employment Agreement with
Schlumberger Limited effective as of January 22, 2020 (the “Agreement”), which
is in addition to any remuneration or benefits to which I am already
entitled.  The Consideration was offered to me in exchange for my agreement,
among other things, to waive all of my claims against and release Schlumberger
Limited and its predecessors, successors and assigns (collectively referred to
as the “Company”), all of the affiliates (including parents and subsidiaries) of
the Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ directors and officers, employees and agents, employee benefit plans
and the fiduciaries and agents of such plans (collectively, with the Company and
Affiliates, referred to as the “Corporate Group”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from the Company or the Affiliates;
provided, however, that this Waiver and Release shall not apply to any claim or
cause of action to enforce or interpret any provision contained in the
Agreement.  I have read this Waiver and Release and the Agreement (which,
together, are referred to herein as the “Agreement Materials”) and the Agreement
is incorporated herein by reference.  The payment and delivery, as applicable,
of the Consideration is voluntary on the part of the Company and is not required
by any legal obligation other than the Agreement.  I choose to accept this
offer.

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that, in order to be
eligible for the Consideration, I must sign and return this Waiver and Release
by 5 p.m. on January 24, 2020 to: General Counsel, Schlumberger Limited, 5599
San Felipe, 17th Floor, Houston, TX 77056.  I acknowledge that I have been given
at least 21 days to consider whether to sign the Agreement and whether to
execute this Waiver and Release.

In exchange for the payment and, as applicable, the delivery to me of the
Consideration, which is in addition to any remuneration or benefits to which I
am already entitled, I, among other things, (1) agree never to institute,
maintain or prosecute, or induce or assist in the instigation, commencement,
maintenance or prosecution of any action, suit, proceeding or administrative
charge in any forum regarding or relating in any way to my employment with or
separation from the Company or the Affiliates, and (2) knowingly and voluntarily
waive all claims and release the Corporate Group from any and all claims,
demands, actions, liabilities, and damages, whether known or unknown, arising
out of or relating in any way to my employment with or separation from the
Company or the Affiliates, except to the extent that my rights are vested under
the terms of employee benefit plans sponsored by the Company or the Affiliates
and except with respect to such rights or claims as may arise after the date
this Waiver and Release is executed.  This Waiver and Release includes, but is
not limited to, claims and causes of action under:  Title VII of the Civil
Rights Act of 1964, as amended (“Title VII”); the Age Discrimination in
Employment Act

14

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



of 1967, as amended, including the Older Workers Benefit Protection Act of 1990
(“ADEA’’); the Civil Rights Act of 1866, as amended; the Civil Rights Act of
1991; the Americans with Disabilities Act of 1990 (“ADA”); the Energy
Reorganization Act, as amended, 42 U.S.C. § 5851; the Workers Adjustment and
Retraining Notification Act of 1988; the Pregnancy Discrimination Act of 1978;
the Employee Retirement Income Security Act of 1974, as amended; the Family and
Medical Leave Act of 1993; the Occupational Safety and Health Act; claims in
connection with workers’ compensation; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law.  Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement Materials has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Corporate Group or any of their agents.  I agree that this Waiver and
Release is valid, fair, adequate and reasonable, is with my full knowledge and
consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform me.  Notwithstanding the
above, nothing in this Waiver and Release is intended to (i) release or affect
in any way any board resolution or by-law of the Company or other agreement
between me and the Company which may provide for indemnity and/or director and
officer insurance coverage relating to any potential claim against me arising
out of my role as an officer and employee of the Company, (ii) release or affect
in any way any claims arising under the Agreement or (iii) prevent me from
filing a complaint with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by any state, federal or
local regulatory or law enforcement agency or legislative body, or (iv) prevent
me from filing any claims that are not permitted to be waived or released under
applicable law.  However, I further agree and covenant that I will not seek or
accept any personal, equitable or monetary relief from the Corporate Group in
any action, suit, proceeding or administrative charge filed on my behalf by any
person, organization or other entity against the Corporate Group.
Notwithstanding the foregoing, I understand and the Company agrees, that nothing
in the Agreement or this Waiver and Release prohibits me from reporting to any
governmental authority information concerning possible violations of law or
regulation, making other disclosures that are protected under the whistleblower
provisions of federal law or regulation or receiving an award for information
provided to any government agency (collectively the “Protected Disclosures”).
This Agreement and the Waiver and Release do not limit my right to receive an
award for information provided to any governmental agencies. Pursuant to the
Defend Trade Secrets Act of 2016, I understand that I will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of any secret or Confidential Information that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

15

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



I acknowledge that payment and, as applicable, the delivery of the Consideration
to me by the Company is not an admission by the Company or any other member of
the Corporate Group that they engaged in any wrongful or unlawful act or that
the Company or any member of the Corporate Group violated any federal or state
law or regulation. Except as provided in the Agreement Materials, I acknowledge
that neither the Company nor any other member of the Corporate Group has
promised me continued employment or represented to me that I will be rehired in
the future.  I acknowledge that the Company and I contemplate an unequivocal,
complete and final dissolution of my employment relationship following the Term
(as defined in the Agreement) or if my employment is terminated sooner pursuant
to Section 4 of the Agreement, upon such termination.  I acknowledge that this
Waiver and Release does not create any right on my part to be rehired by the
Company or the Affiliates and I hereby waive any right to future employment by
the Company or any other member of the Corporate Group.

Subject to the provisions above regarding Protected Disclosures, both the
Company and I agree to refrain from any criticisms or disparaging comments about
each other or in any way relating to my employment or separation and the Company
and I specifically acknowledge that our willingness to enter into this Waiver
and Release is in anticipation of our fidelity to this commitment.  The above is
not intended to restrict me from seeking or engaging in other employment
(subject to my noncompetition covenant contained in the Agreement) and, in that
connection, from (i) disclosing to prospective employers the restrictive
covenants in the Agreement to which I am bound (including as to non-competition,
non-solicitation and non-disparagement) or (ii) making confidential disclosure
to potential employers of such facts or opinions as I may elect to convey, nor
is it intended to restrict the Company from conducting such confidential
internal communications as may be necessary to manage this resignation in a
businesslike way.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the other Agreement Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group.  I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
the Vice President, Human Resources, of Schlumberger Limited – Houston, in which
case the Waiver and Release will not become effective.  In the event I revoke my
acceptance of this offer, the Company shall have no obligation to pay, or
otherwise deliver to me, any part of the Consideration.  I understand that
failure to revoke my acceptance of the offer within seven (7) calendar days from
the date I sign this Waiver and Release will result in this Waiver and Release
being permanent and irrevocable.

16

--------------------------------------------------------------------------------



Schlumberger-Private

 

 



I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release.  By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

 

Simon Ayat

 

 

Employee’s Printed Name

 

Name:  Gavin Rennick

 

 

Company Representative

 

 

 

 

 

 

/s/ Simon Ayat

 

/s/ Gavin Rennick

Employee’s Signature

 

Company’s Signature Date: December 9, 2019

 

 

 

 

 

 

December 9, 2019

 

 

Employee’s Signature Date:

 

 

 

17